UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6635



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD JEROME FIELDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-405)


Submitted:   September 14, 2005           Decided:   October 4, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Jerome Fields, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald Jerome Fields, a federal prisoner, appeals the

district court’s order denying his motion for a new trial pursuant

to Fed. R. Crim. P. 33.    We have reviewed the record and find no

reversible error.   Accordingly, we deny Fields’s motion requesting

transcripts and affirm on the reasoning of the district court. See

United States v. Fields, No. CR-00-405 (M.D.N.C. April 8, 2005).

We grant Fields leave to proceed in forma pauperis on appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         AFFIRMED




                               - 2 -